Citation Nr: 1106759	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-29 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for avascular necrosis of the 
left ankle, status post fusion.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1991.

This claim comes before the Board of Veterans' Appeal ("Board") 
from a May 2006 rating decision issued by the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, 
Missouri, which denied the Veteran's claim of entitlement to 
service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

The Veteran contends she developed avascular necrosis of the left 
ankle as a result of medical treatment for meningitis while on 
active duty service.  Specifically, she claims that she was 
treated with oral corticosteroids, which eventually resulted in 
her left ankle disability.  After a thorough review of the claims 
folder, the Board has determined that additional development is 
necessary prior to the adjudication of the claim.

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law 
No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to 
assist claimants in substantiating their claims.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  
This includes the duty to assist the claimant in obtaining 
evidence necessary to substantiate his or her claim.  

Review of the claims folder shows that, in May 1988, while on 
active duty service, the Veteran developed bacterial meningitis.  
The service treatment records show that she was initially treated 
at the Munson Army Health Center ("MAHC") in Kansas, where she 
received intravenous antibiotics; there is no indication that she 
was ever treated at MAHC with corticosteroids.  However, on May 
8, 1988, she was transferred to the Kansas University Medical 
Center ("KUMC") for additional treatment, specifically, for CT 
brain scans.  Subsequent MAHC records show she remained at KUMC 
from May 8 to May 19, 1988, at which time, she was returned to 
MAHC for additional treatment.  As noted above, although the MAHC 
records do not show that she ever received corticosteroids, the 
claims folder does not contain any treatment reports from KUMC.  

In July 2007, the Veteran underwent surgery on her left ankle for 
avascular necrosis with joint fusion at St. Luke's Medical 
Center.  In the operation report, her surgeon opined that her 
condition was most likely the result of her having been treated 
with corticosteroids in service to treat her bacterial 
meningitis.  There is no evidence, however, that the Veteran's 
physician ever reviewed the MAHC or KUMC treatment records. 

In February 2006, pursuant to her claim of entitlement to service 
connection, the RO sent the Veteran a VCAA notice letter, which 
advised her of the evidence necessary to substantiate her claim.  
Despite this fact, the VCAA states that VA will assist a claimant 
in obtaining medical evidence.  In this case, there is no 
evidence that the Veteran completed an authorization and release 
form or requested the assistance of VA in obtaining KUMC 
treatment reports.  The possibility that such records could 
contain evidence relevant to the claim cannot be foreclosed 
absent a review of those records.  Accordingly, pursuant to the 
VCAA duty to assist, an effort to obtain these records must be 
made.

In addition, the Veteran has reported that she is currently 
receiving disability insurance benefits from the Social Security 
Administration ("SSA").  However, these records are not 
currently in the Veteran's claims folder.  In this regard, the 
Board has considered the holding of Tetro v. Gober, 14 Vet. App. 
110 (2000), and other cases, in which the United States Court of 
Appeals for Veterans Claims has held that VA has the duty to 
request information and pertinent records from other Federal 
agencies when on notice that such information exists.  See also 
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The 
possibility that SSA records could contain evidence relevant to 
the claim cannot be foreclosed absent a review of those records.  
As such, the Board finds that an attempt to obtain these records 
must be made.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an 
Authorization and Consent to Release 
Information form (VA Form 21-4142) in order 
to attempt to obtain records from the 
Veteran's treatment for bacterial meningitis 
at KUMC in May 1988.  After securing the 
necessary releases, the RO/AMC should attempt 
to obtain such records.  All records obtained 
or responses received should be associated 
with the claims file.  Any negative response 
must be included in the claims folder.

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim; and (d) notify the Veteran that 
she is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  The RO/AMC should contact SSA and request 
all records related to the Veteran's award of 
disability benefits, to include any decision 
made by an Administrative Law Judge and any 
medical records relied upon by SSA in making 
its decision.  Any records obtained should be 
associated with the claims folder.  Any 
negative reply must be included in the claims 
folder.

3.  After completion of the aforementioned 
development, the RO/AMC should review all 
medical and SSA records received to determine 
whether there is any objective evidence to 
show that the Veteran was treated with oral 
corticosteroids in 1988 for her bacterial 
meningitis.  If so, the RO/AMC should take 
whatever other appropriate development of the 
claim is deemed necessary, to include a new 
VA examination, if warranted.

4.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


